                21-10081-jlg           Doc 1       Filed 01/15/21 Entered 01/15/21 17:57:43                              Main Document
                                                                 Pg 1 of 12

Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF NEW YORK

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                QUARTERS Properties USA, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed          FKA Medici Living, Inc.
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1261 Broadway, Suite 405
                                  New York, NY 10001
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  New York                                                        Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       https://quarters.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 21-10081-jlg            Doc 1          Filed 01/15/21 Entered 01/15/21 17:57:43                                   Main Document
                                                                      Pg 2 of 12
Debtor    QUARTERS Properties USA, Inc.                                                                Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     See Attachment                                                 Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                21-10081-jlg         Doc 1           Filed 01/15/21 Entered 01/15/21 17:57:43                                Main Document
                                                                   Pg 3 of 12
Debtor   QUARTERS Properties USA, Inc.                                                             Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.

                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                       50-99                                            5001-10,000                                 50,001-100,000
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                 21-10081-jlg            Doc 1     Filed 01/15/21 Entered 01/15/21 17:57:43                                 Main Document
                                                                 Pg 4 of 12
Debtor    QUARTERS Properties USA, Inc.                                                            Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      January 15, 2021
                                                  MM / DD / YYYY


                             X   /s/ Rui Barros                                                           Rui Barros
                                 Signature of authorized representative of debtor                         Printed name

                                 Title    President and Chief Executive Officer




18. Signature of attorney    X   /s/ David S. Catuogno                                                     Date January 15, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 David S. Catuogno DSC-1397
                                 Printed name

                                 K&L Gates LLP
                                 Firm name

                                 One Newark Center
                                 10th Floor
                                 Newark, NJ 07102
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     973-848-4023                  Email address      david.catuogno@klgates.com

                                 NJ 040511990 & SDNY DC1397 NY
                                 Bar number and State




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 4
                  21-10081-jlg         Doc 1      Filed 01/15/21 Entered 01/15/21 17:57:43                           Main Document
                                                                Pg 5 of 12
Debtor     QUARTERS Properties USA, Inc.                                                    Case number (if known)
           Name




Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF NEW YORK

Case number (if known)                                                   Chapter      7
                                                                                                                         Check if this an
                                                                                                                         amended filing




                                                       FORM 201. VOLUNTARY PETITION

                                                    Pending Bankruptcy Cases Attachment



Debtor     Medici 1150 N. American Street LLC                                      Relationship to you               Affiliates
District   Southern District of New York              When                         Case number, if known
Debtor     Medici 171 N. Aberdeen LLC                                              Relationship to you               Affiliate
District   Southern District of New York              When                         Case number, if known
Debtor     Medici 186 N. 6th LLC                                                   Relationship to you               Affiliate
District   Southern District of New York              When                         Case number, if known
Debtor     Medici 251 Dekalb LLC                                                   Relationship to you               Affiliate
District   Southern District of New York              When                         Case number, if known
Debtor     Medici 320 Florida LLC                                                  Relationship to you               Affiliate
District   Southern District of New York              When                         Case number, if known
Debtor     Medici 326 Grand LLC                                                    Relationship to you               Affiliate
District   Southern District of New York              When                         Case number, if known
Debtor     Medici 629 E. 5th LLC                                                   Relationship to you               Affiliate
District   Southern District of New York              When                         Case number, if known
Debtor     Medici 890-911 Jefferson Avenue LLC                                     Relationship to you               Affiliate
District   Southern District of New York              When                         Case number, if known

           Quarter Services USA, LLC, f/k/a Medici Living Services US
Debtor     LLC                                                                     Relationship to you               Affiliate
District   Southern District of New York              When                         Case number, if known




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                     page 5
 21-10081-jlg      Doc 1     Filed 01/15/21 Entered 01/15/21 17:57:43              Main Document
                                           Pg 6 of 12



                    CERTIFICATE OF CORPORATE RESOLUTION OF
                             Quarters Properties USA, Inc.
                               (a Delaware Corporation)

                                          January 15, 2021


       THE UNDERSIGNED, being the sole member of the Board of Directors (the “Director”)
of Quarters Properties USA, Inc., a Delaware Corporation (the “Corporation”), acting pursuant to
Section 141(f) of the Delaware General Corporation Law and the bylaws of the Corporation,
hereby waives the calling or holding of a meeting of the board of directors, consents to the
following action and to the adoption of the following resolutions:

       WHEREAS, the Director of the Corporation has reviewed the materials presented by the
management and the advisors of the Corporation regarding the liabilities and liquidity situation of
the Corporation, the strategic alternatives available to it, and the impact of the foregoing on the
Corporation’s business;

        WHEREAS, the Director of the Corporation has had the opportunity to consult with the
management and the advisors of the Corporation and fully consider each of the strategic
alternatives available to the Corporation;

         RESOLVED, that in the judgment of the Director of the Corporation, it is desirable and in
the best interests of the Corporation, its creditors and other parties in interest, that the Corporation
file or cause to be filed a voluntary petition under the provisions of chapter 7 of the Bankruptcy
Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”); and

        RESOLVED, that any of the President, the Chief Financial Officer, and such other officers
as may be designated by the President of the Corporation (collectively, the “Authorized Officers”),
acting alone or with one or more other Authorized Officers be, and they hereby are, authorized
and empowered to execute and file on behalf of the Corporation all petitions, schedules, lists,
motions, applications, pleadings and other papers or documents as necessary to commence the case
and obtain relief under chapter 7 of the Bankruptcy Code, and to take any and all further acts and
deeds that they deem necessary, proper and desirable in connection with the chapter 7 case, with
a view to the successful prosecution of such case; and

        RESOLVED, that the Authorized Officers be, and they hereby are, authorized and directed
to employ the law firm of K&L Gates LLP as general bankruptcy counsel to represent and assist
the Corporation in carrying out its duties under the Bankruptcy Code, and to take any and all
actions to advance the Corporation’s rights and obligations, including filing any pleadings; and in
connection therewith, the Authorized Officers are hereby authorized and directed to execute
appropriate retention agreements, pay appropriate retainers prior to and immediately upon filing
of the chapter 7 case and cause to be filed an appropriate application for authority to retain the
services of K&L Gates LLP; and

       RESOLVED, that the Authorized Officers be, and they hereby are, authorized and directed
to employ any other professionals to assist the Corporation in carrying out its duties under the
 21-10081-jlg     Doc 1    Filed 01/15/21 Entered 01/15/21 17:57:43           Main Document
                                         Pg 7 of 12



Bankruptcy Code; and in connection therewith, the Authorized Officers are hereby authorized and
directed to execute appropriate retention agreements, pay appropriate retainers prior to or
immediately upon the filing of the chapter 7 case and cause to be filed an appropriate application
for authority to retain the services of any other professionals as necessary; and

       RESOLVED, that all of the acts and transactions relating to matters contemplated by the
foregoing resolutions of the Director of the Corporation, in the name and on behalf of the
Corporation, which acts would have been approved by the foregoing resolutions except that such
acts were taken prior to the execution of these resolutions, are hereby in all respects confirmed,
approved and ratified.

       IN WITNESS WHEREOF, the undersigned has executed this Certificate of Corporate
Resolution as of the date first written above.

                                                       /s/ Rui Barros

                                                    Name: Rui Barros
                                                    Title: President, Chief Executive Officer, and
                                                    Sole Director
    21-10081-jlg   Doc 1   Filed 01/15/21 Entered 01/15/21 17:57:43   Main Document
                                         Pg 8 of 12


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                           1255-1261 BROADWAY LLC
                           DBA1255 CO. C/O KOEPPELL ROSEN
                           40 EAST 69TH STREET
                           NEW YORK, NY 10021


                           320 FLORIDA OWNER, LLC
                           119 WASHINGTON AVENUE, STE 502
                           ATTN.: VINCE MARINO
                           MIAMI BEACH, FL 33139


                           AKERMAN LLP
                           520 MADISON AVENUE
                           20TH FLOOR
                           NEW YORK, NY 10022


                           ASSURANCE
                           A MARSH & MCLENNAN AGENCY LLC
                           111 N. CANAL STREET, SUITE 550
                           CHICAGO, IL 60606


                           BUTTERFLYMX
                           127 W. 26TH STREET, 9TH FLOOR
                           NEW YORK, NY 10001


                           CROWN RETAIL SERVICES LLC
                           767 FIFTH AVENUE, 24TH FLOOR
                           NEW YORK, NY 10153


                           GENERAL STAR INDEMNITY COMPANY
                           120 LONG RIDGE ROAD
                           STAMFORD, CT 06902


                           GREAT AMERICAN INS. CO.
                           301 E. 4TH STREET
                           CINCINNATI, OH 45202


                           GREG GOULD
                           50 SOUTH POINTE DRIVE
                           LOFT 6
                           MIAMI BEACH, FL 33139


                           HELLORENTED
                           311 WEST 43RD STREET
                           NEW YORK, NY 10036
21-10081-jlg   Doc 1   Filed 01/15/21 Entered 01/15/21 17:57:43   Main Document
                                     Pg 9 of 12



                       ICEBERG MANAGEMENT LLC
                       3411 SILVERSIDE ROAD
                       TATNALL BUILDING 104
                       WILMINGTON, DE 19810


                       INDEMNITY INS. CO. OF NA
                       436 WALNUT STREET
                       PHILADELPHIA, PA 19106


                       LOGISTICS PLUS, INC.
                       1406 PEACH STREET
                       ERIE, PA 16501


                       MCAP 629 E5TH STREET LLC
                       C/O MORGENSTERN CAPITAL
                       401 PARK AVENUE S, 10TH FLOOR
                       NEW YORK, NY 10016


                       NATIONWIDE MANAGEMENT LIAB.
                       7 WORLD TRADE CENTER, 37TH FLO
                       250 GREENWICH STREET
                       NEW YORK, NY 10007


                       NORTH AMERICAN SPECIALTY INS.
                       650 ELM STREET #600
                       MANCHESTER, NH 03101


                       NORTHEAST BANK
                       200 BERKELEY STREET, 17TH FLR
                       BOSTON, MA 02116


                       NORTHFIELD INSURANCE COMPANY
                       385 WASHINGTON STREET
                       MAIL CODE 9275 SB03N
                       SAINT PAUL, MN 55102


                       QUARTERS HOLDING GMBH
                       PART OF QUARTERS CO-LIVING GRP
                       ZOSSENER STRABE
                       55 10961 BERLIN


                       RID IT EXTERMINATORS
                       40 RICHFIELD AVENUE
                       YONKERS, NY 10704
21-10081-jlg   Doc 1   Filed 01/15/21 Entered 01/15/21 17:57:43   Main Document
                                    Pg 10 of 12



                       ROBERT CONDON
                       1252 REEDER CIRCLE NE
                       ATLANTA, GA 30306


                       SCOTTSDALE INS. CO.
                       ONE NATIONWIDE PLAZA
                       COLUMBUS, OH 43215


                       SCOTTSDALE INS. CO.
                       8877 NORTH GAINEY CENTER DRIVE
                       SCOTTSDALE, AZ 85258


                       SILICON VALLEY BANK
                       3003 TASMAN DRIVE
                       2ND FLOOR, MAIL SORT HF210
                       SANTA CLARA, CA 95054


                       SWISS REINSURANCE AMERICAN COR
                       175 KING STREET
                       ARMONK, NY 10504


                       TANNENBAUM HELPERN SYRACUSE &
                       HIRSCHTRITT LLP
                       900 THIRD AVENUE
                       NEW YORK, NY 10022


                       THOMSON REUTERS - WEST
                       610 OPPERMAN DRIVE
                       SAINT PAUL, MN 55123


                       W5 GROUP LLC
                       119 WASHINGTON AVENUE
                       SUITE 502
                       MIAMI BEACH, FL 33139


                       WESTPORT INS. CORP.
                       5200 METCALF AVENUE
                       MISSION, KS 66202


                       YARDI MATRIX
                       430 S. FAIRVIEW AVENUE
                       GOLETA, CA 93117
21-10081-jlg   Doc 1   Filed 01/15/21 Entered 01/15/21 17:57:43   Main Document
                                    Pg 11 of 12



                       YORK INTERNATIONAL AGENCY LLC
                       500 MAMARONECK AVENUE
                       SUITE 220
                       HARRISON, NY 10528


                       ZURICH AMERICAN INS. CO.
                       1299 ZURICH WAY
                       SCHAUMBURG, IL 60196
               21-10081-jlg               Doc 1           Filed 01/15/21 Entered 01/15/21 17:57:43                Main Document
                                                                       Pg 12 of 12



                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      QUARTERS Properties USA, Inc.                                                              Case No.
                                                                                  Debtor(s)            Chapter     7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for QUARTERS Properties USA, Inc. in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Quarters Holding GmbH




    None [Check if applicable]




 January 15, 2021                                                     /s/ David S. Catuogno
 Date                                                                 David S. Catuogno DSC-1397
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for QUARTERS Properties USA, Inc.
                                                                      K&L Gates LLP
                                                                      One Newark Center
                                                                      10th Floor
                                                                      Newark, NJ 07102
                                                                      973-848-4023 Fax:973-848-4001
                                                                      david.catuogno@klgates.com




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
